Judgment and order modified by striking out the provision in each dismissing the complaint, and a new trial is granted, with costs to the appellant to abide the event, on the ground that the trial court was justified, in the exercise of its discretion, in setting aside the verdict of the jury as against the weight of the evidence; but we are of the opinion that he was not justified in dismissing the complaint, as a question of fact was presented for the determination of the jury. All concur. Present — Hubbs, P. J., Sears, Crouch, Taylor and Sawyer, JJ.